Exhibit 10.1

[g2018042312374917620171.jpg]

 

11080 CirclePoint Road, Suite 140

Westminster, CO  80020

Phone: 720-940-2200, Fax: 720-208-9261

April 12, 2018

 

Medtronic, Inc.

8200 Coral Sea Street NE

Mounds View, MN 55112

 

Attention: Melody LaBeau

 

Dear Ms. LaBeau:

Reference is made to the Clinical Trial Collaboration Agreement between
Medtronic, Inc. (“Medtronic”) and ARCA biopharma, Inc. (“ARCA”) (collectively,
the “Parties”)  dated as of April 18, 2013, as modified by the First Amendment
between the Parties dated June 15, 2014, the Second Amendment between the
Parties dated August 28, 2014, the Canadian Addendum between the Parties dated
February 4, 2015, and the European Addendum between the Parties dated September
14, 2016 (collectively, the “Collaboration Agreement”).

ARCA agrees to extend the Term as provided for in Section 8.1 of the
Collaboration Agreement to April 18, 2019.  When countersigned below by
Medtronic, this letter shall serve to amend the Collaboration Agreement by
extending the Term to April 18, 2019.

Except as amended herein, the Collaboration Agreement shall remain in full force
and effect, and unmodified in all other respects

 

Very truly yours,

 

/s/ Chris Ozeroff

 

Chris Ozeroff

SVP & General Counsel

 

 

Accepted and Agreed this _17___ day of April 2018

 

/s/ Chris Landon

 

Medtronic, Inc.

 

By:  Chris Landon

 

Its: _Vice President and General Manager Diagnostics Group

 